Case 9:19-cv-81160-RS Document 435 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:19-cv-81160

  APPLE INC.,

                       Plaintiff,

           v.

  CORELLIUM, LLC,

                       Defendant.



            PLAINTIFF APPLE INC.’S NOTICE OF OPPOSITION TO RESPONSE
                 BY THE UNITED STATES TO COURT ORDER (DE 421)
                    AND MOTION TO DEFER MAY 8 DEPOSITION
                       BY SEVEN DAYS OR, ALTERNATIVELY,
             TO STAY PROCEEDINGS PENDING DISTRICT COURT REVIEW

           Plaintiff Apple Inc. respectfully submits this Notice of Opposition to Response by the
  United States to Court Order (DE 421) and Motion to Defer May 8 Deposition by Seven Days or,
  Alternatively, to Stay Proceedings Pending District Court Review, ECF No. 433.
           1.     On May 8, 2020, at 11:09am ET, counsel for the Government contacted counsel for
  Apple regarding Apple’s position on the Government’s Motion to Defer. At 11:19am ET, counsel
  for Apple responded to counsel for the Government and stated that Apple opposes the
  Government’s Motion to Defer.
           2.     At approximately, 12:55pm ET, the Government filed its Motion to Defer but did
  not include Apple’s position in the Motion, instead stating that counsel for Apple had not
  responded in time.
           3.     Apple submits this notice to inform the Court that it opposes the relief requested in
  the Motion to Defer for the reasons stated in its prior papers (ECF Nos. 405, 427) and before this
  Court.
Case 9:19-cv-81160-RS Document 435 Entered on FLSD Docket 05/08/2020 Page 2 of 2



   Dated: May 8, 2020                               Respectfully Submitted,


   Michele D. Johnson*                              s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                             Martin B. Goldberg
   650 Town Center Drive, 20th Floor                Florida Bar No. 0827029
   Costa Mesa, CA 92626                             mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax              rdiaz@lashgoldberg.com
                                                    Emily L. Pincow
   Sarang Vijay Damle*                              Florida Bar No. 1010370
   sy.damle@lw.com                                  epincow@lashgoldberg.com
   Elana Nightingale Dawson*                        gizquierdo@lashgoldberg.com
   elana.nightingaledawson@lw.com                   LASH & GOLDBERG LLP
   LATHAM & WATKINS LLP                             100 Southeast Second Street
   555 Eleventh Street NW, Suite 1000               Miami, FL 33131
   Washington, DC 20004                             (305) 347-4040 / (305) 347-4050 Fax
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                  Attorneys for Plaintiff APPLE INC.



                                               2
